In the

      United States Court of Appeals
                   For the Seventh Circuit
No. 12‐2019

JOHN BAUGH, by and through his
Wife and Next Friend, SHARON
BAUGH,
                                                    Plaintiff‐Appellant,

                                    v.


CUPRUM S.A. DE C.V.,
                                                    Defendant‐Appellee.

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
           No. 08 C 04204 — Rebecca R. Pallmeyer, Judge. 


    ARGUED DECEMBER 3, 2012 — DECIDED SEPTEMBER 13, 2013


   Before WOOD and HAMILTON, Circuit Judges, and DARROW,
District Judge.*
  HAMILTON, Circuit Judge. This appeal requires us to clarify
what is meant when an exhibit is labeled “demonstrative” and


*
  The Honorable Sara Darrow of the Central District of Illinois, sitting by
designation.
2                                                        No. 12‐2019

is not actually admitted into evidence. In this product liability
trial,  a  defense  expert  illustrated  his  testimony  by  using  an
exemplar  of  the  product  in  question,  a  ladder  that  had  col‐
lapsed while the plaintiff was using it. Although plaintiff had
objected to use of the exemplar ladder as substantive evidence,
the court allowed its use for solely demonstrative purposes.
During jury deliberations, the jury asked to see, touch, and step
on the ladder. Over plaintiff’s objections, the district court sent
this object, which was never admitted into evidence, to the jury
for use during its deliberations. We hold that it was an abuse
of  discretion  to  send  this  object  to  the  jury  over  a  party’s
objection when it was not admitted into evidence during trial.
We also hold that the error was not harmless, so we reverse the
district court’s judgment and remand for a new trial.
I. Facts
    Plaintiff John Baugh suffered a severe brain injury when the
Cuprum ladder he was using to clean his gutters buckled and
collapsed. Baugh’s wife Sharon brought this suit on his behalf
against  Cuprum  S.A.  de  C.V.  alleging  defective  design  and
negligence. There were no eyewitnesses to the incident. As a
result  of  the  injury,  Mr.  Baugh  could  not  testify  about  what
happened.
   On  December  21,  2010,  about  three  months  before  trial,
Cuprum informed plaintiff’s counsel that it intended to use an
exemplar of the actual ladder at trial. The exemplar ladder was
new but had been built to the exact specifications of the ladder
Mr.  Baugh  had  been  using.  In  a  pretrial  conference  on
February  1,  2011,  the  exemplar  ladder  was  marked  as  an
exhibit “for Demonstrative Purposes.” Plaintiff objected to any
No. 12‐2019                                                          3

use  of  the  new  exemplar  ladder.  Discovery  had  closed  two
years  earlier,  and  the  ladder  had  not  been  included  in  Cu‐
prum’s expert disclosures.
    In  response  to  the  objection,  Cuprum  explained,  “it’s
simply demonstrative exhibits that we’ll use during the direct
examination of [Cuprum’s expert]. … And these exhibits are
demonstrative. They are not substantive evidence. They are not
to  be  admitted  for  substantive  evidence.  It’s  just  simply  to
demonstrate and help the jury understand his testimony.” R.
300‐3  at  67–68.  The  district  judge  determined  that  since  the
ladder  was  being  offered  only  as  a  demonstrative  exhibit,
plaintiff’s  objections  to  untimely  disclosure  were  irrelevant:
“[T]he  fact  that  it  wasn’t  disclosed  in  connection  with  the
experts’ reports isn’t by itself problematic to me if what we are
talking about is demonstrative.” R. 300‐3 at 68. The court thus
permitted the ladder to be displayed and used in the court‐
room during trial testimony by Cuprum’s expert.
    Cuprum  used  the  exemplar  ladder  during  trial  to  argue
that, contrary to the design defect theory offered by plaintiff’s
expert,  the  ladder  would  not  collapse  under  a  normal  load
with all four legs on the ground. Cuprum’s expert presented
testimony  and  video  in  which  he  tested  the  strength  and
stability of the ladder. The video also showed him performing
other tests that included jumping on the ladder as if it were a
pogo stick and tipping the ladder in different positions.
     The jury began its first day of deliberations around noon.
As a demonstrative exhibit, of course, the ladder was not sent
to  the  jury  for  use  in  deliberations.  After  about  two  hours,
though,  the  jury  sent  a  note  to  the  judge  asking  to  see  the
4                                                        No. 12‐2019

exemplar ladder. Tr. 1301. The judge asked if there were any
objections to the jury’s request. Plaintiff’s counsel objected on
the basis that the ladder “was introduced for—or brought into
the  courtroom  for  demonstrative  purposes.  …  It  was  not
offered  into  evidence  by  either  side,  and  no  witness  did
anything other than refer to it. And I respectfully say that it
would be highly improper to have that demonstrative piece of
equipment  go  to  the  jury.”  Tr.  1301–02.  The  judge  initially
agreed with plaintiff, noting that the ladder had been offered
and used only as a demonstrative exhibit and that “demon‐
strative evidence is normally not sent back to the jurors.” Tr.
1302. 
    The  judge  then  asked  plaintiff’s  counsel  to  explain  how
plaintiff would suffer any prejudice if the ladder were allowed
in  the  jury  room  during  deliberations.  Plaintiff’s  counsel
argued that the prejudice resulted from the fact that the ladder
had been originally labeled as a demonstrative exhibit and that
both parties agreed that it would not be admitted as substan‐
tive evidence. Counsel said he had relied on this assurance,
provided  by  the  court  in  the  pretrial  conference  where  his
objection  had  been  overruled  precisely  because  the  ladder
would be used only as a demonstrative exhibit. Counsel also
said he had developed his trial strategy on the assumption that
the ladder was not substantive evidence that might be avail‐
able  to  the  jury  during  its  deliberations.  Plaintiff’s  counsel
framed his objection on that basis: “It’s a piece of demonstra‐
tive evidence, and I think the rules are pretty clear—or at least
the  practice  in  this  courthouse,  as  far  as  I  have  known,  has
never been that they go back [to the jury].” Tr. 1302. Plaintiff’s
counsel explained that if he had known the ladder might go
No. 12‐2019                                                        5

back to the jury room, he would have had his own experts test
the ladder. Tr. 1301–03. 
    The district judge then overruled plaintiff’s objection and
allowed the jurors to view the exemplar ladder in the court‐
room.  The  judge  sent  the  following  note  to  the  jury:  “Dear
Jurors: The exemplar ladder is a demonstrative exhibit. It was
not admitted in evidence. You may, if you wish, step into the
courtroom to look at the exemplar ladder, but we will not be
sending it into the jury room during your deliberations.” Tr.
1312–13. After receiving the note, however, the jury seemed to
have lost interest in the ladder and did not actually look at it
that day.
    The second day, though, the jury renewed its request. Tr.
1316.  Plaintiff’s  counsel  renewed  his  objection:  “There  was
never  any  representation  that  ladders  were  going  to  be  not
only used in the courtroom but the jurors would have access to
them  …  .”  Tr.  1319.  Once  again,  the  judge  asked  plaintiff’s
counsel  to  identify  the  prejudice  that  would  result  from
allowing the jury to see and touch the ladder. The judge again
rejected counsel’s argument that the prejudice came from the
fact that plaintiff did not have any warning that the exemplar
ladder would go to the jury: “Again, apart from the fact that
this is not what you were expecting or planned for, I want to
know what the prejudice is. How is your client prejudiced?”
Tr. 1320–22. Plaintiff’s counsel tried again: “[I]f I knew exem‐
plars were going to be there, my experts would have advised
me—if I knew the individuals were going to be playing with
exemplar ladders and so forth in the courtroom, I would have
spoken to my experts. I don’t know what they would have told
me.  But  that’s  one  of  the  reasons  that  we  have  cutoffs  on
6                                                     No. 12‐2019

discovery.” Tr. 1324. The court overruled plaintiff’s objections
and permitted the jury to enter the courtroom by themselves
and to look at the ladder. Tr. 1333. 
   Approximately twenty minutes later, the jury sent a note
asking if they could step on the ladder. Plaintiff’s counsel again
objected and raised additional objections regarding potential
juror reconstruction of the accident. Tr. 1334–38. “And as your
Honor said, taking demonstrative evidence into a jury room is
something which is—I don’t think it’s ever done.” Tr. 1334. He
concluded  his  argument:  “I  know  my  client  and  I  have  the
right to assume that there was not going to be demonstrative
evidence played with in the jury room.” Tr. 1338. The district
court reserved ruling until the following day, at which point
plaintiff’s counsel explained: “[T]he point is that I was examin‐
ing the exemplars that they were going to be using in testing,
not the exemplars that are going to be taken, played with by
the jury and taken into the jury room.” Tr. 1360. 
    Ultimately,  on  the  third  day  of  deliberation,  the  court
allowed the ladder to go into the jury room itself with a note:
“Pursuant to your request, I am allowing the exemplar ladder
to  be  taken  into  the  jury  room.  You  may  fully  examine  the
ladder.  Under  no  circumstances  are  you  to  endeavor  to
reconstruct the occurrence.” Tr. 1363. The letter and exemplar
ladder  were  delivered  to  the  jury  room  at  approximately
10:09 a.m. Tr. 1365. At 1:48 p.m., the jury returned a verdict in
favor of Cuprum. Tr. 1367. The district court entered judgment
on the verdict, and this appeal followed.
No. 12‐2019                                                        7

II. Analysis
    “Generally,  it  is  within  the  trial  court’s  discretion  to
determine  which  exhibits  are  provided  to  the  jury  during
deliberations; we review this decision only for a clear abuse of
discretion.” Deicher v. City of Evansville, 545 F.3d 537, 542 (7th
Cir. 2008). We defer to the district court’s handling of exhibits
admitted into evidence but must ensure that “the district court
has exercised its discretion in a reasonable manner.” Id. If a
party argues that properly admitted exhibits had some sort of
improper  influence  on  the  jury,  reversal  also  requires  a
showing of prejudice. Id. at 543. Those are the general rules for
exhibits admitted into evidence.
    Demonstrative exhibits that are not admitted into evidence
pose quite different issues. The general rule is that materials
not admitted into evidence simply should not be sent to the
jury  for  use  in  its  deliberations.  Bankcard  America,  Inc.  v.
Universal Bancard Systems, Inc., 203 F.3d 477, 483 (7th Cir. 2000)
(sending three unadmitted documents to jury was “sloppy”
and an error, but harmless); Artis v. Hitachi Zosen Clearing, Inc.,
967 F.2d 1132, 1142–43 (7th Cir. 1992) (error to send unadmit‐
ted damages summary to jury room for deliberations, but also
harmless); see also United States v. Holton, 116 F.3d 1536, 1542
(D.C. Cir. 1997) (“To protect jury deliberations from improper
influence,  we  ordinarily  restrict  the  jury’s  access  only  to
exhibits  that  have  been  accepted  into  evidence  …  .”).  The
district  court  failed  to  adhere  to  this  limit  when,  despite
plaintiff’s  objection,  the  court  deliberately  submitted  the
unadmitted ladder to the jury during deliberations as if it were
admitted, substantive evidence. We conclude that the court’s
action was an abuse of discretion and was not harmless.
8                                                       No. 12‐2019

    A. The Ambiguity of the Term “Demonstrative”
    The term “demonstrative” has been used in different ways
that can be confusing and may have contributed to the error in
the district court. In its broadest and least helpful use, the term
“demonstrative” is used to describe any physical evidence. See,
e.g., Finley v. Marathon Oil Co., 75 F.3d 1225, 1231 (7th Cir. 1996)
(using  “demonstrative  evidence”  as  synonym  for  physical
exhibits). When the term is used in this way, demonstrative
exhibits  may  range  from  Shakespeare’s  version  of  Marc
Antony’s funeral oration displaying the bloody toga in Julius
Caesar, as noted in Finley, to the knife in Twelve Angry Men. As
jurors have become more visually oriented, counsel in modern
trials seek to persuade them with an ever‐expanding array of
objects, maps, charts, displays, summaries, video reconstruc‐
tions,  computer  simulations,  and  so  on.  See  United  States  v.
Burt, 495 F.3d 733, 740 (7th Cir. 2007).
    As Professors Wright and Miller lament, the term, “demon‐
strative” has grown “to engulf all the prior categories used to
cover  the  use  of  objects  as  evidence.  …  As  a  result,  courts
sometimes  get  hopelessly  confused  in  their  analysis.”
22 Charles Alan Wright & Arthur R. Miller, Federal Practice
and  Procedure  §  5172  (2d  ed.);  see  also  5  Christopher  B.
Mueller & Laird C. Kirkpatrick, Federal Evidence § 9:22 (3d
ed.) (identifying at least three different uses and definitions of
the term “demonstrative” evidence, ranging from all types of
evidence,  to  evidence  that  leaves  firsthand  sensory  impres‐
sions, to illustrative charts and summaries used to explain or
interpret substantive evidence). The treatises struggle to put
together a consistent definition from the multiple uses in court
opinions and elsewhere. See 2 McCormick on Evidence § 212
No. 12‐2019                                                      9

n.3 (Kenneth S. Broun ed., 7th ed.) (recognizing critique of its
own use of “single term ‘demonstrative evidence,’” noting that
this  approach  “joins  together  types  of  evidence  offered  and
admitted on distinctly different theories of relevance”).
    Our decision today does not seek to reconcile all of those
uses of the term, but we do seek to clarify what a jury may and
may not consider in deliberations. Without the consent of all
parties,  a  deliberating  jury  may  not  consider  exhibits  not
actually admitted into evidence. In this case, the court allowed
the exemplar ladder to be used in trial only as a “demonstra‐
tive” exhibit, only for demonstrative purposes. The court and
counsel  understood  this  ruling  to  mean  that  the  exemplar
ladder was not actually admitted into evidence and would not
be available to the jury during deliberations. That was the basis
of the court’s pretrial decision to overrule plaintiff’s objection
to all use of the exemplar ladder. The term “demonstrative”
thus was used to refer to an object or document that could be
displayed to the jurors to help them understand the substan‐
tive  evidence  (testimony  or  other  objects  or  documents)  by
interpreting, summarizing, or explaining it, but that would not
be available during deliberations.
   B. “Demonstrative Exhibits,” Narrowly Defined
    As the term was used in the district court and is used in this
opinion, labeling an exhibit “demonstrative” signifies that the
exhibit is not itself evidence—the exhibit is instead a persua‐
sive, pedagogical tool created and used by a party as part of
the adversarial process to persuade the jury. Robert D. Brain &
Daniel J. Broderick, The Derivative Relevance of Demonstrative
Evidence: Charting Its Proper Evidentiary Status, 25 U.C. Davis L.
10                                                           No. 12‐2019

Rev. 957, 961 (1992) (“Demonstrative proof has only a second‐
ary or derivative function at trial: it serves only to explain or
clarify  other  previously  introduced,  relevant  substantive
evidence.”). These pedagogical devices are used to aid the jury
in  its  understanding  of  the  evidence  that  has  already  been
admitted.  “[P]edagogical  charts  or  summaries  may  include
witnesses’ conclusions or opinions, or they may reveal infer‐
ences drawn in a way that would assist the jury. But … in the
end they are not admitted as evidence.” United States v. Janati,
374 F.3d 263, 273 (4th Cir. 2004), citing 6 Jack B. Weinstein and
Margaret A. Berger, Weinstein’s Federal Evidence, § 1006.04[2]
(Joseph  M.  McLaughlin  ed.,  2d  ed.  2003);  see  also  Gomez  v.
Great Lakes Steel Div. Nat’l Steel Corp., 803 F.2d 250, 257–58 (6th
Cir. 1986) (same). 
   When the term is used this way, demonstrative exhibits are
meant to “illustrate or clarify a party’s position,” and they are
by definition “less neutral in [their] presentation” and thus are
not properly considered evidence. United States v. Milkiewicz,
470 F.3d 390, 396–98 (1st Cir. 2006) (internal citations omitted).1
 They instead aim to clarify, color, or “organize or aid the jury’s
examination of testimony or documents which are themselves
admitted  into  evidence”  to  persuade  the  jury  to  see  the
evidence in a certain light favorable to the advocate’s client.
United  States  v.  Bray,  139  F.3d  1104,  1111–12  (6th  Cir.  1998),
quoting Gomez, 803 F.2d at 257–58. Thus “[w]hen considering

1
   The term “demonstrative” does not appear in the text of the Federal Rules
of Evidence, nor does it appear in a  single state evidence code. Brain &
Broderick, supra, at 1013. This absence makes sense. When the term is used
as it was used in this case by the court and counsel, demonstrative exhibits
are not evidence at all.
No. 12‐2019                                                                   11

the  admissibility  of  exhibits  of  this  nature,  it  is  critical  to
distinguish between charts or summaries as evidence and charts
or  summaries  as  pedagogical  devices.”  United  States  v.  Wood,
943  F.2d  1048,  1053  (9th  Cir.  1991)  (internal  citations  and
quotations omitted).2
     When the term is applied correctly, it allows parties and the
court to avoid protracted disputes regarding the admissibility
of demonstrative exhibits that might arise if such an exhibit
were  being  offered  as  substantive  evidence.  By  labeling  an
exhibit  “demonstrative,”  the  party  using  it  may  also  gain
something—some  leeway  to  use  the  exhibit  as  an  advocacy
tool that the party might not enjoy if trying to admit the exhibit
as substantive evidence. With this understanding of the term,
the common phrase “demonstrative evidence” becomes a bit
of an oxymoron. We will not try to police the use of the phrase,
but  there  is  value  to  using  the  term  more  narrowly  and
carefully, as it was used in the district court in this case, so that
it  does  not  apply  to  an  exhibit  that  is  properly  admitted  as
substantive evidence through the Federal Rules of Evidence.3
2
   Nothing in this opinion should be understood to call into question our
cases permitting juries to consider transcripts of recorded conversations
during deliberation. See, e.g., United States v. Breland, 356 F.3d 787, 794–95
(7th Cir. 2004).

3
     The  term  “demonstrative”  does  appear  once  in  the  1972  advisory
committee’s  note  to  Federal  Rule  of  Evidence  611(a),  which  gives  trial
judges  the  power  to  control  the  “mode”  of  testimony  and  “has  been
construed to allow the court to permit or prevent the use of ‘demonstrative
evidence.’” Wright & Miller, supra, § 5172. The relevant part of the advisory
committee’s  note  said:  “Item  (1)  restates  in  broad  terms  the  power  and
obligation  of  the  judge  as  developed  under  common  law  principles.  It
                                                                    (continued...)
12                                                                No. 12‐2019

   Offering and admitting charts, summaries, models, maps,
replicas,  and  so  on  as  substantive  evidence  rather  than  as
“demonstrative” exhibits sends an important signal. It alerts
parties to the fact that the exhibit will become part of the actual
evidence  and  therefore  may  well  be  available  to  the  jury
during deliberation. When an exhibit is offered as substantive
evidence, parties know they must make any objections they
might have to the evidence at that point. Conversely, when an
exhibit is allowed to be used for only demonstrative purposes,
the  judge  and  the  parties  understand  that  the  exhibit  is
argumentative and persuasive in nature. “[S]uch pedagogical
devices should be used only as a testimonial aid, and should
not be admitted into evidence or otherwise be used by the jury
during deliberations.” Wood, 943 F.2d at 1053.
   Demonstrative exhibits that are not admitted into evidence
should  not  go  to  the  jury  during  deliberation,  at  least  not
without consent of all parties. We would not allow a lawyer to
accompany  the  jury  into  the  deliberation  room  to  help  the
jurors best view and understand the evidence in the light most
favorable to her client. The same goes for objects or documents
used only as demonstrative exhibits during trial.


3
   (...continued)
covers such concerns as … the use of demonstrative evidence … and the
many  other  questions  arising  during  the  course  of  a  trial  which  can  be
solved  only  by  the  judge’s  common  sense  and  fairness  in  view  of  the
particular circumstances.” Fed. R. Evid. 611(a) advisory committee’s note.
The advisory committee’s note used the term “demonstrative” in the broad
sense of the term to refer to items actually admitted into evidence, which
may present a variety of issues for trial management. Those issues are of
course left to the trial judge’s discretion.
No. 12‐2019                                                        13

    In sum,“demonstrative exhibits,” when the term is used in
the  narrow  sense,  are  not  admitted  as  substantive  evidence
under the Federal Rules of Evidence. Therefore, this indicates
to all parties that, absent their consent, those exhibits will not
go to the jury during deliberations. If the “demonstrative” label
is not applied consistently during the trial and jury delibera‐
tions,  it  may  lull  the  opposing  party  into  a  false  sense  of
complacency,  leading  him  to  waive  valid  objections  to  the
admissibility  of  the  demonstrative  exhibit  as  substantive
evidence.
     If we were to affirm the district court’s action here, allowing
a demonstrative exhibit that was never admitted into evidence
to  be  given  to  the  jury  for  deliberations  because  the  party
opposing  the  action  could  not  identify  clear  prejudice  that
might result, parties could not count on the classification of the
exhibit as demonstrative during trial. Under that approach, a
“demonstrative” exhibit could be transformed into substantive
evidence during jury deliberations, after the close of evidence
and  without  an  opportunity  to  respond,  rebut,  or  cross‐
examine.  Going  forward,  parties  would  have  to  treat  their
opponents’ “demonstrative” exhibits as potential substantive
evidence and would have every incentive to raise objections as
if  the  exhibits  were  substantive  evidence.  (In  this  case,  of
course,  plaintiff  did  object  before  trial  based  on  the  late
disclosure  of  the  “demonstrative”  ladder.  The  court  acted
reasonably  in  overruling  the  objection,  but  only  because  the
ladder would be only a demonstrative exhibit.) The result, we fear,
would be to undermine the ability to use truly demonstrative
exhibits properly during trial when they would be helpful to
juries.
14                                                    No. 12‐2019

     C. The Treatment of the Exemplar Ladder as Evidence
     In this case, the exemplar ladder was used during trial by
the defense expert witness to illustrate his oral testimony. That
is a classic and proper use of a demonstrative exhibit, and such
use  is  properly  left  to  the  sound  discretion  of  the  judge
presiding over the trial. See generally Fed. R. Evid. 611(a). The
district  court  repeatedly  recognized  the  distinction  between
demonstrative exhibits and substantive evidence during trial
and after deliberations began. Yet the court eventually decided
to cross this boundary by permitting the demonstrative exhibit
to be treated as if it were substantive evidence and allowing
the jury to see, touch, and manipulate it during deliberations.
    As  noted  above,  the  general  rule  is  that  materials  not
admitted into evidence simply should not be sent to the jury
for use in its deliberations. Bankcard America, 203 F.3d at 483;
Artis,  967  F.2d  at  1142–43.  Nevertheless,  the  district  court
believed it had discretion to send the demonstrative exhibit, in
the narrow meaning that both the district court and we have
used here, to the jury for deliberations.
    That  belief  may  have  been  based  on  prior  opinions  that
used  the  broader  meaning  of  the  term  “demonstrative”  to
apply to all sorts of physical evidence that has been admitted
into evidence, rather than the narrower, more precise meaning
used by the district court and in this opinion. We said recently
that  we  “review  the  district  court’s  decision  to  send
demonstratives to the jury room for abuse of discretion,” and
that  this  discretion  is  properly  exercised  when  decisions  to
send the “demonstratives” are applied evenhandedly to both
parties. United States v. Natale, 719 F.3d 719, 743–44 (7th Cir.
No. 12‐2019                                                        15

2013), citing United States v. Salerno, 108 F.3d 730, 742 (7th Cir.
1997). In both Natale and Salerno, however, the term “demon‐
strative” was being used in the broader sense. In both cases we
were referring to exhibits that had actually been admitted into
evidence. Neither case approved sending the jury exhibits that
were not in evidence. 
    In Natale, for example, the “demonstrative” exhibit at issue
was  a  diagram  used  by  an  expert  witness  to  identify  the
different  types  of  grafts  used  for  two  different  heart  proce‐
dures. The defendant was accused of Medicare fraud by billing
for the more expensive procedure when he had performed the
cheaper one. Natale, 719 F.3d at 724–25. During the trial, the
expert witnesses had added labels to the diagrams to show the
differences between the procedures. Id. at 743–44. When the
diagrams were sent to the jury room, however, the labels were
removed and the jury was left with only factual depictions of
the grafts themselves and nothing more. Id.
    For  present  purposes,  the  important  point  is  that  our
opinion  in  Natale  indicates  that  the  “demonstratives”  in
question  had  in  fact  been  admitted  into  evidence  and  that
defendant Natale was not contesting that admission. Id. at 744.
Similarly, the exhibit at issue in Salerno involved a scale model
of the crime scene that the jury was allowed to examine during
its deliberations. 108 F.3d at 742. And again, the key point for
present  purposes  is  that  the  model  was  in  fact  admitted  into
evidence. Id. It was “demonstrative” in the broad sense of the
term,  but  because  it  was  actually  admitted  into  evidence,  it
could properly be made available to the jury during delibera‐
tions. 
16                                                     No. 12‐2019

   In both Natale and Salerno, we found no abuse of discretion
where  the  district  courts  had  been  evenhanded  in  allowing
admitted  evidence  into  the  jury  room.  This  case,  however,
presents the different issue of sending the jury an exhibit that
was never admitted into evidence. Neither case suggested that
exhibits not admitted into evidence could be provided to the
jury at the discretion of the trial court, which would have run
contrary  to  the  long‐standing  practice  reflected  in  Bankcard
America, 203 F.3d at 483, and Artis, 967 F.2d at 1142–43.
    We acknowledge that the Tenth Circuit authorized a similar
departure from the usual practice in United States v. Downen,
496 F.2d 314 (10th Cir. 1974), when it affirmed convictions in a
fairly complex interstate vehicle theft case in which a govern‐
ment chart that organized the different stolen vehicles, dates,
and  counts  of  the  indictment  was  allowed  to  go  to  the  jury
during deliberations. The chart itself had never been offered or
admitted into evidence. The trial court gave detailed instruc‐
tions to the effect that the chart was not evidence but contained
only the government’s theory of the case. Although the use of
the chart might have been justified on quite narrow grounds,
or  perhaps  found  harmless,  the  Tenth  Circuit  explained  its
decision to affirm in sweeping language:
       [W]e hold that the submission of papers, docu‐
       ments  or  articles,  whether  or  not  admitted  in
       evidence, to the jury for view during trial or jury
       deliberations, accompanied by careful cautionary
       instructions as to their use and limited signifi‐
       cance, is within the discretion accorded the Trial
       Court in order that it may guide and assist the
No. 12‐2019                                                                 17

        jury  in  understanding  and  judging  the  factual
        controversy.
496 F.2d at 321. The only federal authority that Downen cited
for  that  broad  statement  was  Shane  v.  Warner  Mfg.  Corp.,
229 F.2d 207 (3d Cir. 1956), cert. dismissed, 351 U.S. 959 (1956),
a quite different case in which the Third Circuit had affirmed
a  verdict  reached  after  the  trial  judge  submitted  both  sides’
damage calculations to the jury without admitting them into
evidence but with careful instructions on their proper use. The
Fifth Circuit followed Downen in Big John, B.V. v. Indian Head
Grain Co., 718 F.2d 143, 148–49 (5th Cir. 1983), when it affirmed
a verdict reached after the jury was allowed to use a damages
chart that had not been admitted into evidence.
    We view both Downen and Big John as cases that departed
from longstanding practice in this and other circuits and the
learned treatises cited above, and as having done so with only
the most tenuous support. In any event, we are aware of no
case authorizing what happened here, where the district court
overruled objections to an exhibit on the ground that it would
be used only for demonstrative purposes and then, during jury
deliberations, reversed course and treated the exhibit as if it
had been admitted into evidence.4

4
   Since Big John, the Fifth Circuit appears to have followed the majority
practice that we adhere to in this case. See United States v. Harms, 442 F.3d
367, 375 (5th Cir. 2006) (stating that demonstrative exhibits not admitted
into  evidence  “should  not  go  to  the  jury  room  absent  consent  of  the
parties”), quoting United States v. Taylor, 210 F.3d 311, 315 (5th Cir. 2000);
Pierce v. Ramsey Winch Co., 753 F.2d 416, 431 (5th Cir. 1985) (acknowledging
lack of clarity in Fifth Circuit’s case law on this point and explaining that
                                                                 (continued...)
18                                                          No. 12‐2019

    The district court repeatedly made clear to both parties that
the  exemplar  ladder  was  being  offered  and  used  only  as  a
demonstrative exhibit. Even if the defendant might have been
able  to have the ladder  admitted  as substantive evidence (a
question we do not decide), both parties were entitled to notice
of that possibility and the opportunity to raise objections. The
decision  to  allow  the  ladder  to  go  to  the  jury  room  during
deliberations after it had been treated during trial as a demon‐
strative exhibit, and not as evidence, was therefore an abuse of
discretion.
     D. Error Not Harmless
    Finally,  we  consider  whether  the  error  might  have  been
harmless. In cases where unadmitted materials were sent to
juries during their deliberations, we have asked whether the
error was harmless. See Fed. R. Civ. P. 61; Bankcard America,
203 F.3d at 483 (finding error harmless where three unadmitted
documents  sent  to  jury  room  duplicated  extensive  trial
testimony and opposing party had thoroughly presented its
side  of  the  issue);  Artis,  967  F.2d  at  1142–43  (finding  error
harmless  where  chart  summarizing  plaintiff’s  damages
inadvertently  went  to  jury  for  deliberations;  most  damages
were stipulated, and chart only repeated what jury had already
heard). In both Bankcard America and Artis, we framed the issue




4
   (...continued)
charts and summaries not admitted into evidence should not be sent to jury
room), citing 5 Jack B. Weinstein & Margaret A. Berger, Weinstein’s Federal
Evidence, § 1006[07] (1983).
No. 12‐2019                                                                     19

as whether there was a reasonable possibility that the unadmit‐
ted materials altered the jury’s verdict.5
     We  conclude  that  the  error  was  not  harmless  and  that  a
new trial is required. We have reached this decision without
considering the post‐trial juror affidavit submitted by plaintiff
that was the focus of much of the briefing. See Artis, 967 F.2d
at  1142;  Fed.  R.  Evid.  606(b).  The  external  indications  alone
persuade us that the district court’s error was not harmless.
    First, in effect, plaintiff’s counsel was lulled unintentionally
into what turned out to be a false complacency that the ladder
was not being offered as evidence, yet during jury delibera‐
tions, it was converted into a substantive piece of evidence that
the  jury  could  see,  touch,  handle,  step  on,  and  otherwise
manipulate.  Plaintiff  never  had  an  opportunity  to  plan  for,
mitigate, or rebut the effects of the ladder’s introduction into
jury  deliberations  and  was  prejudiced  by  his  inability  to
respond to the ladder as substantive evidence.
     Second,  both  sides  had  substantial  evidence  supporting
their positions. The jury deliberations spanned three days, and
the jury reached a verdict shortly after it had the opportunity
to  examine,  step  on,  and  manipulate  the  exemplar  ladder,
going well beyond the exposure they had to the ladder when
it  was used  as a  demonstrative exhibit  during the  trial. The


5
   In Artis, where the district court recognized the inadvertent error and
found it harmless, we reviewed that determination for abuse of discretion.
967 F.2d at 1143. In Bankcard America and in this case, the district courts did
not recognize the error and therefore did not evaluate its effect. See 203 F.3d
at  483.  As  in  Bankcard  America,  therefore,  we  consider  the  possibility  of
harmless error ourselves.
20                                                  No. 12‐2019

error  may  well  have  been  decisive;  we  cannot  say  it  was
harmless.
    We therefore agree with plaintiff. The district court permit‐
ted display of the ladder during trial exclusively for demon‐
strative purposes, which means that it should not have gone to
the jury during deliberations. To change that decision after the
jury began deliberating was an abuse of discretion that was not
harmless to plaintiff. We therefore REVERSE the judgment and
REMAND the case to the district court for a new trial.